DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/15/2022 has been entered. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Grant Houston on 9/2/2022 and 9/9/2022.
The application has been amended as follows: 

Claim 1, line 14 (last line) is amended from “photodetector.” to read
 	-- photodetector; and
an inner tube housed in the outer tube for providing the light for the optical transmission port, wherein the inner tube defines a free space path for the light emission from the tunable laser to the optical transmission port. --
Claim 2 is cancelled.
Claims 3 & 4, line 1 is amended from ”in claim 2” to read – in claim 1 --.
Claim 5 is cancelled.
Claim 6, line 1 is amended from ”in claim 2” to read – in claim 1 --.
Claim 10, line 9 is amended from “detection port;” to read
 	-- detection port, wherein an inner tube is housed in the outer tube and provides the light for the optical transmission port, wherein the inner tube defines a free space path for the light emission from the tunable laser to the optical transmission port; --
Claim 14, line 8 is amended from “bioreactor; and” to read – bioreactor; --
Claim 14, line 17 (last line) is amended from “photodetector.” to read
 	-- photodetector; and
an inner tube housed in the outer tube for providing the light for the optical transmission port, wherein the inner tube defines a free space path for the light emission from the tunable laser to the optical transmission port.

Allowable Subject Matter
Claims 1, 3-4. 6-7, 9-12, 14-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device for monitoring a vessel comprising an inner tube housed in the outer tube for providing the light for the optical transmission port, wherein the inner tube defines a free space path for the light emission from the tunable laser to the optical transmission port, in combination with the rest of the limitations of the claim.
As to claim 10, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for monitoring a vessel wherein an inner tube is housed in the outer tube and provides the light for the optical transmission port, wherein the inner tube defines a free space path for the light emission from the tunable laser to the optical transmission port, in combination with the rest of the limitations of the claim.
As to claim 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious a system comprising an inner tube housed in the outer tube for providing the light for the optical transmission port, wherein the inner tube defines a free space path for the light emission from the tunable laser to the optical transmission port, in combination with the rest of the limitations of the claim.
As to claim 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious a device for monitoring a vessel, comprising an inner tube housed in the outer tube for providing the light for the optical transmission port, wherein the inner tube defines a free space path for the light emission from the tunable laser to the optical transmission port, in combination with the rest of the limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        

/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877